                                                                                                                     Case 2:18-cv-03274-HRH Document 1 Filed 10/12/18 Page 1 of 10



                                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                                              2
                                                                                                                  Jessica Miller; AZ Bar No. 031005
                                                                                                              3   ZOLDAN LAW GROUP, PLLC
                                                                                                                  14500 N. Northsight Blvd., Suite 133
                                                                                                              4   Scottsdale, AZ 85260
                                                                                                              5   Tel & Fax: 480.442.3410
                                                                                                                  mzoldan@zoldangroup.com
                                                                                                              6   jbarrat@zoldangroup.com
                                                                                                                  jmiller@zoldangroup.com
                                                                                                              7
                                                                                                              8   Attorneys for Plaintiff Robert Goodrich
                                                                                                              9                           UNITED STATES DISTRICT COURT
                                                                                                             10
                                                                                                                                                     DISTRICT OF ARIZONA
                                                                                                             11
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0
                               Tel & Fax : 4 8 0 .4 4 2.34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                                  Robert Goodrich, an Arizona resident;                         Case No.
                                                                                                             12
                                                                                                             13                         Plaintiff,

                                                                                                             14         v.
                                                                                                             15   Dulara Automotive Group, LLC d/b/a                  VERIFIED COMPLAINT
                                                                                                                  A to Z Auto Mall, an Arizona company;
                                                                                                             16
                                                                                                                  Areen Dulara, an Arizona resident; and
                                                                                                             17   Aslam Dulara, an Arizona resident;                    (Jury Trial Requested)
                                                                                                             18
                                                                                                                                        Defendants.
                                                                                                             19
                                                                                                             20
                                                                                                             21          Plaintiff Robert Goodrich for his Verified Complaint against Defendants, hereby

                                                                                                             22   alleges as follows:
                                                                                                             23
                                                                                                                                                     NATURE OF THE CASE
                                                                                                             24
                                                                                                                         1.     Plaintiff brings this action against Defendants for their unlawful failure to
                                                                                                             25
                                                                                                             26   pay minimum wage in violation of the Fair Labor Standards Act, 29 U.S.C. §§ 201-219

                                                                                                             27   (hereinafter “FLSA”); A.R.S. §§ 23-362 - 23-364 (“Arizona Minimum Wage Statute”);
                                                                                                             28
                                                                                                                  and failure to make timely and reasonable payment of wages under the Arizona Wage
                                                                                                                    Case 2:18-cv-03274-HRH Document 1 Filed 10/12/18 Page 2 of 10



                                                                                                              1   Statute, A.R.S. §§ 23-351, 23-353, and 23-355 (“Arizona Wage Statute”).
                                                                                                              2
                                                                                                                         2.     This action is also brought to recover minimum wage compensation,
                                                                                                              3
                                                                                                                  liquidated damages, and statutory penalties resulting from Defendants’ violations of the
                                                                                                              4
                                                                                                              5   FLSA and Arizona Minimum Wage Statute.

                                                                                                              6          3.     This action is also brought to recover unpaid wages, treble damages, and
                                                                                                              7
                                                                                                                  statutory penalties resulting from Defendants’ violations of the Arizona Wage Statute.
                                                                                                              8
                                                                                                                                               JURISDICTION AND VENUE
                                                                                                              9
                                                                                                             10          4.     This Court has jurisdiction over the subject matter and the parties hereto
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                         5.     Plaintiff’s state law claims are sufficiently related to his federal claim that
                                                                                                             13
                                                                                                                  they form the same case or controversy. This Court therefore has supplemental jurisdiction
                                                                                                             14
                                                                                                             15   over Plaintiff’s claims under the Arizona Minimum Wage Statute and Arizona Wage

                                                                                                             16   Statute pursuant to 28 U.S.C. § 1367.
                                                                                                             17
                                                                                                                         6.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because
                                                                                                             18
                                                                                                                  all or a substantial part of the acts or omissions giving rise to the claims occurred in the
                                                                                                             19
                                                                                                             20   state of Arizona. Plaintiff was employed by Defendants in this District.

                                                                                                             21                                           PARTIES
                                                                                                             22
                                                                                                                         7.     At all relevant times to the matters alleged herein, Plaintiff Robert Goodrich
                                                                                                             23
                                                                                                                  resided in the District of Arizona.
                                                                                                             24
                                                                                                             25          8.     Plaintiff was a full-time employee of Defendants from on or about May 4,

                                                                                                             26   2018 until on or about May 12, 2018.
                                                                                                             27          9.     At all relevant times, Plaintiff was an employee of the Defendants as defined
                                                                                                             28
                                                                                                                  in 29 U.S.C. § 203(e)(1), A.R.S. § 23-362, and A.R.S. § 23-350.
                                                                                                                    Case 2:18-cv-03274-HRH Document 1 Filed 10/12/18 Page 3 of 10



                                                                                                              1          10.    Defendant Dulara Automotive Group, LLC d/b/a A to Z Auto Mall is a
                                                                                                              2
                                                                                                                  company authorized to do business in Arizona, and was Plaintiff’s employer as defined by
                                                                                                              3
                                                                                                                  29 U.S.C. § 203(e)(1), A.R.S. § 23-362, and A.R.S. § 23-350.
                                                                                                              4
                                                                                                              5          11.    Defendant Areen Dulara is an Arizona resident. She has directly caused

                                                                                                              6   events to take place giving rise to this action. Areen Dulara was at all relevant times
                                                                                                              7
                                                                                                                  Plaintiff’s employer as defined by 29 U.S.C. § 203(e)(1), A.R.S. § 23-362, and A.R.S. §
                                                                                                              8
                                                                                                                  23-350.
                                                                                                              9
                                                                                                             10          12.    Defendant Aslam Dulara is an Arizona resident. He has directly caused
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   events to take place giving rise to this action. Aslam Dulara was at all relevant times
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  Plaintiff’s employer as defined by 29 U.S.C. § 203(e)(1), A.R.S. § 23-362, and A.R.S. §
                                                                                                             13
                                                                                                                  23-350.
                                                                                                             14
                                                                                                             15          13.    Under the FLSA, Defendant Areen Dulara is an employer. The FLSA

                                                                                                             16   defines “employer” as any individual who acts directly or indirectly in the interest of an
                                                                                                             17
                                                                                                                  employer in relation to an employee. Defendant Areen Dulara is the owner of A to Z Auto
                                                                                                             18
                                                                                                                  Mall and was Plaintiff’s manager. Defendant Areen Dulara had the authority to hire and
                                                                                                             19
                                                                                                             20   fire employees, supervised and controlled Plaintiff’s work schedules or the conditions of

                                                                                                             21   his employment, determined the rate and method of Plaintiff’s payment of wages, and
                                                                                                             22
                                                                                                                  maintained employment records in connection with Plaintiff’s employment. As a person
                                                                                                             23
                                                                                                                  who acted in the interest of the previously identified corporate entities in relation to the
                                                                                                             24
                                                                                                             25   company’s employees, Areen Dulara is subject to individual and personal liability under

                                                                                                             26   the FLSA.
                                                                                                             27          14.    Under the FLSA, Defendant Aslam Dulara is an employer. The FLSA
                                                                                                             28
                                                                                                                  defines “employer” as any individual who acts directly or indirectly in the interest of an
                                                                                                                    Case 2:18-cv-03274-HRH Document 1 Filed 10/12/18 Page 4 of 10



                                                                                                              1   employer in relation to an employee. Defendant Aslam Dulara is the owner of A to Z Auto
                                                                                                              2
                                                                                                                  Mall and was Plaintiff’s manager. Defendant Aslam Dulara had the authority to hire and
                                                                                                              3
                                                                                                                  fire employees, supervised and controlled Plaintiff’s work schedules or the conditions of
                                                                                                              4
                                                                                                              5   his employment, determined the rate and method of Plaintiff’s payment of wages, and

                                                                                                              6   maintained employment records in connection with Plaintiff’s employment. As a person
                                                                                                              7
                                                                                                                  who acted in the interest of the previously identified corporate entities in relation to the
                                                                                                              8
                                                                                                                  company’s employees, Aslam Dulara is subject to individual and personal liability under
                                                                                                              9
                                                                                                             10   the FLSA.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          15.    Plaintiff is further informed, believes, and thereon alleges that the
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  Defendants herein gave consent to, ratified, and authorized the acts of all other Defendants,
                                                                                                             13
                                                                                                                  as alleged herein.
                                                                                                             14
                                                                                                             15          16.    Defendants are sued in both individual and corporate capacities.

                                                                                                             16          17.    Defendants are jointly and severally liable for the injuries and damages
                                                                                                             17
                                                                                                                  sustained by Plaintiff.
                                                                                                             18
                                                                                                                         18.    At all relevant times, Defendants have been engaged in interstate commerce
                                                                                                             19
                                                                                                             20   and / or have been an enterprise whose gross annual volume of sales made or business done

                                                                                                             21   is greater than $500,000.
                                                                                                             22
                                                                                                                                                FACTUAL ALLEGATIONS
                                                                                                             23
                                                                                                                         19.    Defendants are a used vehicle dealership.
                                                                                                             24
                                                                                                             25          20.    From on or about May 4, 2018 through May 12, 2018, Plaintiff was

                                                                                                             26   employed by Defendants as a garage worker.
                                                                                                             27          21.    As a garage worker, Plaintiff was responsible for coordinating and
                                                                                                             28
                                                                                                                  maintaining the operations of the dealership on a daily basis.
                                                                                                                    Case 2:18-cv-03274-HRH Document 1 Filed 10/12/18 Page 5 of 10



                                                                                                              1           22.   Plaintiff has not been paid any wages for the time he worked for Defendants.
                                                                                                              2
                                                                                                                          23.   Because Plaintiff received $0.00 between May 4, 2018 and May 12, 2018,
                                                                                                              3
                                                                                                                  Defendants failed to properly compensate Plaintiff minimum wage under both the FLSA
                                                                                                              4
                                                                                                              5   and the Arizona Minimum Wage Statute.

                                                                                                              6           24.   Between May 4, 2018 and May 12, 2018, Plaintiff is considered to be a non-
                                                                                                              7
                                                                                                                  exempt employee because he fails the salary-basis test by receiving less than $455.00 per
                                                                                                              8
                                                                                                                  week.
                                                                                                              9
                                                                                                             10           25.   Between May 4, 2018 and May 12, 2018, Defendants did not pay Plaintiff
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   any compensation at all in exchange for the work he performed for the benefit of
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  Defendants.
                                                                                                             13
                                                                                                                          26.   Defendants refused and/or failed to properly disclose or apprise Plaintiff of
                                                                                                             14
                                                                                                             15   his rights under the FLSA, Arizona Minimum Wage Statute, and Arizona Wage Statute.

                                                                                                             16           27.   Defendants willfully failed and/or refused to compensate Plaintiff at the rates
                                                                                                             17
                                                                                                                  and amounts required by the FLSA and the Arizona Minimum Wage Statute.
                                                                                                             18
                                                                                                                          28.   Defendants’ failure and/or refusal to compensate Plaintiff at the rates and
                                                                                                             19
                                                                                                             20   amounts required by the FLSA and Arizona Wage Statute were willful.

                                                                                                             21                                 COUNT I
                                                                                                                           (FAILURE TO PAY MINIMUM WAGE – FLSA – 29 U.S.C. § 206)
                                                                                                             22
                                                                                                             23           29.   Plaintiff incorporates by reference all of the above allegations as though fully

                                                                                                             24   set forth herein.
                                                                                                             25
                                                                                                                          30.   At all relevant times, Plaintiff was employed by Defendants within the
                                                                                                             26
                                                                                                                  meaning of the FLSA.
                                                                                                             27
                                                                                                             28           31.   Plaintiff was an employee entitled to the statutorily mandated minimum

                                                                                                                  wage.
                                                                                                                    Case 2:18-cv-03274-HRH Document 1 Filed 10/12/18 Page 6 of 10



                                                                                                              1          32.    Defendants have intentionally failed and/or refused to pay Plaintiff
                                                                                                              2
                                                                                                                  minimum wage according to the provisions of the FLSA.
                                                                                                              3
                                                                                                                         33.    As a direct result of Defendants’ violations of the FLSA, Plaintiff has
                                                                                                              4
                                                                                                              5   suffered damages by not receiving any compensation in accordance with 29 U.S.C.§ 206.

                                                                                                              6          34.    In addition to the amount of unpaid minimum wages owed to Plaintiff, he is
                                                                                                              7
                                                                                                                  entitled to recover an additional equal amount as liquidated damages pursuant to 29 U.S.C.
                                                                                                              8
                                                                                                                  § 216(b).
                                                                                                              9
                                                                                                             10          35.    Defendants’ actions in failing to compensate Plaintiff, in violation of the
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11   FLSA, were willful. Defendants knew Plaintiff was not being compensated anything for
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  time worked and failed to pay proper minimum wages. Defendants knew their failure to
                                                                                                             13
                                                                                                                  pay minimum wage was a violation of the FLSA.
                                                                                                             14
                                                                                                             15          36.    Defendants have not made a good faith effort to comply with the FLSA.

                                                                                                             16          37.    Plaintiff is also entitled to an award of attorneys’ fees and other statutory
                                                                                                             17
                                                                                                                  damages pursuant to 29 U.S.C. § 216(b).
                                                                                                             18
                                                                                                                                              COUNT II
                                                                                                             19        (FAILURE TO PAY MINIMUM WAGE – ARIZONA MINIMUM WAGE
                                                                                                             20                              STATUTE)

                                                                                                             21          38.    Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                             22
                                                                                                                  set forth herein.
                                                                                                             23
                                                                                                                         39.    At all relevant times, Plaintiff was employed by Defendants within the
                                                                                                             24
                                                                                                             25   meaning of the Arizona Minimum Wage Statute.

                                                                                                             26          40.    Defendants intentionally failed and/or refused to pay Plaintiff minimum
                                                                                                             27   wage according to the provisions of the Arizona Minimum Wage Statute.
                                                                                                             28
                                                                                                                         41.    In addition to the amount of unpaid minimum wage owed to Plaintiff, he is
                                                                                                                    Case 2:18-cv-03274-HRH Document 1 Filed 10/12/18 Page 7 of 10



                                                                                                              1   entitled to recover an additional amount equal to twice the underpaid wages and interest
                                                                                                              2
                                                                                                                  pursuant to A.R.S. § 23-364(g).
                                                                                                              3
                                                                                                                         42.    Plaintiff is also entitled to an award of attorneys’ fees and costs pursuant to
                                                                                                              4
                                                                                                              5   A.R.S. § 23-364(g).

                                                                                                              6                             COUNT III
                                                                                                                    (FAILURE TO TIMELY PAY WAGES DUE – ARIZONA WAGE STATUTE)
                                                                                                              7
                                                                                                              8
                                                                                                                         43.    Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                                              9
                                                                                                             10   set forth herein.
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11          44.    At all relevant times, Plaintiff was employed by Defendants within the
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                  meaning of the Arizona Wage Statute.
                                                                                                             13
                                                                                                                         45.    Defendants were aware of their obligation to pay timely wages pursuant to
                                                                                                             14
                                                                                                             15   A.R.S. § 23-351.

                                                                                                             16          46.    Defendants were aware that, under A.R.S. § 23-353, they were obligated to
                                                                                                             17
                                                                                                                  pay all wages due to Plaintiff.
                                                                                                             18
                                                                                                                         47.    Defendants failed to timely pay Plaintiff wages due without a good faith basis
                                                                                                             19
                                                                                                             20   for withholding the wages.

                                                                                                             21          48.    Defendants have willfully failed and refused to timely pay wages due to
                                                                                                             22
                                                                                                                  Plaintiff. As a result of Defendants' unlawful acts, Plaintiff is entitled to the statutory
                                                                                                             23
                                                                                                                  remedies provided pursuant to A.R.S. § 23-355.
                                                                                                             24
                                                                                                             25                         CONCLUSION AND PRAYER FOR RELIEF

                                                                                                             26          WHEREFORE, Plaintiff prays:
                                                                                                             27          A.     For the Court to declare and find that the Defendants committed the
                                                                                                             28
                                                                                                                                following acts:
                                                                                                                  Case 2:18-cv-03274-HRH Document 1 Filed 10/12/18 Page 8 of 10



                                                                                                              1               i.      violated minimum wage provisions of the FLSA, 29 U.S.C. § 206,
                                                                                                              2
                                                                                                                                      by failing to pay minimum wages;
                                                                                                              3
                                                                                                                              ii.     willfully violated minimum wage provisions of the FLSA, 29
                                                                                                              4
                                                                                                              5                       U.S.C. § 206, by failing to pay minimum wages;

                                                                                                              6               iii.    violated minimum wage provisions of the Arizona Minimum
                                                                                                              7
                                                                                                                                      Wage Statute, by failing to pay minimum wages;
                                                                                                              8
                                                                                                                              iv.     willfully violated minimum wage provisions of the Arizona
                                                                                                              9
                                                                                                             10                       Minimum Wage Statute, by failing to pay minimum wages;
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11               v.      willfully violated the Arizona Wage Statute by failing to pay all
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                                                      wages due to Plaintiff;
                                                                                                             13
                                                                                                                     B.    For the Court to award compensatory damages, including liquidated damages
                                                                                                             14
                                                                                                             15            pursuant to 29 U.S.C. § 216(b) and/or treble damages pursuant to the Arizona

                                                                                                             16            Wage Statute, in an amount to be determined at trial;
                                                                                                             17
                                                                                                                     C.    For the Court to award an additional amount equal to twice the underpaid
                                                                                                             18
                                                                                                                           minimum wages and interest pursuant to A.R.S. § 23-364(g), in an amount
                                                                                                             19
                                                                                                             20            to be determined at trial.

                                                                                                             21      D.    For the Court to award interest on all wage compensation due accruing from
                                                                                                             22
                                                                                                                           the date such amounts were due under all causes of action set forth herein;
                                                                                                             23
                                                                                                                     E.    For the Court to award such other monetary, injunctive, equitable, and
                                                                                                             24
                                                                                                             25            declaratory relief as the Court deems just and proper;

                                                                                                             26      F.    For the Court to award Plaintiff’s reasonable attorneys’ fees and costs
                                                                                                             27            pursuant to 29 U.S.C. § 216(b), A.R.S. § 23-364(g), and A.R.S. § 12-341.01
                                                                                                             28
                                                                                                                           and all other causes of action set forth herein;
                                                                                                                  Case 2:18-cv-03274-HRH Document 1 Filed 10/12/18 Page 9 of 10



                                                                                                              1      G.     Any other remedies or judgments deemed just and equitable by this Court.
                                                                                                              2
                                                                                                                                                   JURY DEMAND
                                                                                                              3
                                                                                                                     Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                                                              4
                                                                                                              5                    RESPECTFULLY SUBMITTED October 12, 2018.

                                                                                                              6                                          ZOLDAN LAW GROUP, PLLC
                                                                                                              7
                                                                                                                                                    By: /s/ Jason Barrat
                                                                                                              8                                          14500 N. Northsight Blvd, Suite 133
                                                                                                                                                         Scottsdale, AZ 85260
                                                                                                              9                                          Attorneys for Plaintiff
                                                                                                             10
ZOLDAN LAW GROUP, PLLC
                         1 4 50 0 N. No rth sig h t Blv d . Su ite 1 3 3 Sco ttsd ale, Arizo n a 8 5 2 6 0




                                                                                                             11
                               Tel & Fax : 4 8 0 .4 4 2 .34 10 – mzo ld an@zo ld an g ro up .co m




                                                                                                             12
                                                                                                             13
                                                                                                             14
                                                                                                             15
                                                                                                             16
                                                                                                             17
                                                                                                             18
                                                                                                             19
                                                                                                             20
                                                                                                             21
                                                                                                             22
                                                                                                             23
                                                                                                             24
                                                                                                             25
                                                                                                             26
                                                                                                             27
                                                                                                             28
Case 2:18-cv-03274-HRH Document 1 Filed 10/12/18 Page 10 of 10
